ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Berger/Cummins JV                             )      ASBCA No. 59429
                                              )
Under Contract No. W912BU-I0-D-0016           )

APPEARANCES FOR THE APPELLANT:                       David M. Nadler, Esq.
                                                     David Y. Yang, Esq.
                                                     Scott Arnold, Esq.
                                                     Christian N. Curran, Esq.
                                                      Blank Rome LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Thomas J. Warren, Esq.
                                                      Acting Engineer Chief Trial Attorney
                                                     Amanda G. Phily, Esq.
                                                     Maria Kolokithias, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: IO April 2018




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59429, Appeal of Berger/Cummins
JV, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals